Name: Regulation (EEC) No 756/70 of the Commission of 24 April 1970 on granting aid for skimmed milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 201 No L 91/28 Official Journal of the European Communities 25.4.70 REGULATION (EEC) No 756/70 OF THE COMMISSION of 24 April 1970 on granting aid for skimmed milk processed into casein and caseinates THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Whereas , in the light of experience in applying these provisions and to allow better account to be taken of the different quantities of skimmed milk necessary for processing into casein or caseinates, according to their nature and quality , the amount of aid to be granted should no longer be varied per 100 kilogrammes of skimmed milk ; instead, a distinction should be made between the different quantities of skimmed milk necessary for the manufacture of casein and caseinates of different nature and quality ; Whereas it is necessary to this end, given the market situation, not to subsidise the production of casein and caseinates of inferior quality and of better quality in the same way; Whereas , furthermore, the provisions of Regulations (EEC) Nos 1102/68 and 146/69 on the procedure for payment of aid and on measures of supervision have proved satisfactory and can therefore be maintained ; whereas, in view of the above-mentioned amendments to be made to the provisions for aid, the detailed rules for granting aid should, however, for reasons of clarity, be included within a new Regulation ; Whereas the Management Committee for Milk and Milk Products has not delivered an Opinion within the time limit set by its Chairman ; Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 2622/69 ,2 and in particular Articles 11 (3 ) and 28 thereof; Whereas Council Regulation (EEC) No 987/68 3 of 15 July 1968 laid down general rules for granting aid for skimmed milk processed into casein or caseinates ; whereas detailed rules for the application of these provisions were adopted by Commission Regulation (EEC) No 1102/684 of 27 July 1968 laying down detailed rules for granting aid for skimmed milk processed into casein or caseinates , and by Commission Regulation (EEC) No 146/695 of 24 January 1969 fixing the amount of aid for skimmed milk processed into casein and caseinates, as last amended by Regulation (EEC) No 2437/696 ; Whereas, in accordance with the provisions of Article 2 of Regulation (EEC) No 1102/68 , 1 kilogramme of casein or caseinates is considered, for the purpose of calculating aid, as being produced from 33-75 kilogrammes of skimmed milk ; whereas Article 1 ( 1 ) of Regulation (EEC) No 146/69 differentiates between the aid to be granted per 100 kilogrammes of skimmed milk according to whether casein or caseinates are produced and according to the nature and quality of the manufactured casein or caseinates ; HAS ADOPTED THIS REGULATION: Article 1 Aid shall be granted to producers of casein and caseinates only if these products have been manufactured from skimmed milk or from raw casein extracted from milk of Community origin . Article 2 1 OJ No L 148 , 28.6.1968 , p. 13 . 2 OJ No L 328 , 30.12.1969, p. 8 . 3 OJ No L 169, 18.7.1968 , p . 6. 4 OJ No L 184 , 29.7.1968 , p . 19. 5 OJ No L 21 , 28.1.1969, p . 3 . 6 OJ No L 307, 7.12.1969, p. 7. 1 . Aid per 100 kilogrammes of skimmed milk processed into casein or caseinates shall be fixed at 2-02 units of account. 202 Official Journal of the European Communities (g) losses, samples, returns and exchanges of milk, milk products, casein and caseinates. The information shall be supported in particular by delivery vouchers , invoices and other documents of the business . 3 . The supervision mentioned in paragraph 1 (b) shall consist of at least a regular supervision of the manufacturing concern and of the composition of the casein and caseinates. 4. Member States shall communicate to the Commission the measures they may apply over and above the supervision required under paragraph 3 . However, this aid shall be limited to 35% of the amount specified , in the preceding subparagraph if the skimmed milk is processed into casein or caseinates other than those referred to in paragraph 2 (a) to (c). 2 . For the purpose of calculating aid it shall be considered that : (a) 1 kilogramme of caseinate or of rennet-casein of quality A has been manufactured from 37-75 kilogrammes of skimmed milk ; (b ) 1 kilogramme of acid casein of quality A or of rennet-casein of quality B has been manufactured from 35-75 kilogrammes of skimmed milk ; (c) 1 kilogramme of acid casein of quality B has been manufactured from 33-75 kilogrammes of skimmed milk; (d) 1 kilogramme of other caseins or caseinates has been manufactured from 31-75 kilogrammes of skimmed milk. The caseins and caseinates mentioned in (a) to (c) of the first subparagraph must conform to the requirements set out in the Annex. Article 4 1 . Aid shall be granted only after the casein or caseinates have been marketed. The application must be submitted in writing to the intervention agency. It must show: Article 3 (a) the name and address of the manufacturer; (b) the quantity of casein or caseinates of his own manufacture which he has marketed and for which he seeks aid. 2. The intervention agency may request additional information, in particular on the quantity of skimmed milk and of raw casein which has been processed and on the quality of the casein and the caseinates manufactured. 1 . Producers of casein or caseinates shall not benefit from the aid unless they : (a) keep a monthly record of the quantities of milk and' milk products delivered, manufactured, used and marketed, including casein and caseinates ; (b ) submit to supervision by the competent intervention agency. 2 . The record of quantities mentioned in paragraph 1 (a) shall include the following information : Article 5 (a) amounts of milk and cream received ; &gt; Regulations (EEC) Nos 1102/68 and 146/69 are hereby repealed. However, they shall remain applicable to caseins and caseinates marketed before this Regulation enters into force. (b ) purchases of raw casein ; (c) purchases of casein and caseinates ; (d) quantities of caseinates manufactured each day;, ( e) quantities of other milk products manufactured; (f) the quantities of casein and caseinates sold, together with the date and the name and address of the purchaser ; Article 6 This Regulation shall enter into force on 1 May 1970. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 1970. For the Commission The President Jean REY Official Journal of the European Communities 203 ANNEX. I. Requirements as to composition 1 . Acid casein Quality A Quality B 1 . Maximum water content 1200% 1200% 2. Maximum fat content 1-75% 200% 3 . Free acids, expressed as lactic acid  maximum 0-30% 0-80% 2. Rennet-casein Quality A Quality B 1 . Maximum water content 1200% 13 00% 2. Maximum fat content 1 00% 1-25% 3 . Maximum ash content 7-50% 7-50% 3 . Caseinates 1 . Maximum water content 600% 2. Maximum milk protein content 88-00% 3 . Maximum fat qnd ash content 600% II . Packaging requirements Containers and packages of acid casein, rennet-casein, and caseinates must show, in addition to the name of the product, either the minimum or maximum content expressed as a percent ­ age or the actual content in components shown under I of this Annex. III . Definitions 1 . 'Water content' means the percentage weight of water determined after drying 5 g of casein or caseinates for six hours at 102 ± 2 °C. 2. 'Fat content' means the quantity of total substance obtained by the Schmid-Bondzjnski ­ Ratzlaff method or the Rose-Gottlieb method, expressed as a percentage weight. 3 . 'Ash content' means the residue from the incineration of casein or caseinates at a low temperature and in a slight draught, after the fixing of the organic phosphorus by the addition of a salt or of a given mineral base. 4. 'Free acids content  expressed as lactic acid' means acids extracted in a hot and aqueous atmosphere by means of a sodium lye (phenolphthalein indicator). 5 . 'Milk protein content' means the percentage weight of the nitrogen content determined by the Kjeldahl method and multiplied by the coefficient 6-38 .